9-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 9, 11-13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Allen and further in view of Milgram.
	Anderson discloses the invention substantially as claimed, a dome shaped water intake downstream from a subsea flow of hydrocarbons having a hose with sufficient strength to support the intake. Anderson does not disclose a receiving facility for the hydrocarbons.
	It is submitted that a receiving facility is obviously required, and a receiving facility having an oily water separator with a separated water line returning to the sea and a separated oil line to storage is exemplified by Allen. While the separator of Allen is shown as being separate from the receiving facility, it is submitted that it may obviously be located on the receiving facility, as exemplified by Milgram (see column 6, lines 7-10), as a matter of construction.

	With respect to claims 3, 4, 9 and 17, it is submitted that the system may obviously be made in any desired size and flow capacity, depending on expected conditions.
3.	Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 12 above, and further in view of Barnett, Shifferaw, Toedtman or WO 2011/137535 (Varney).
Claims 10 and 18 recite the vacuum unit being at the receiving facility. This is known, as exemplified by Barnett, Shifferaw, Toedtman and Varney, and would have therefore been an obvious alternative or additional location for one skilled in the art.
4.	Applicant's arguments filed on November 19, 2020 have been fully considered but they are not persuasive.
Applicant argues that the separator of Allen is separate from the tanker. It is submitted that the separator may obviously be located on the tanker as an alternative to being separate, as exemplified by Milgram. Applicant further argues that the applied prior art does not disclose a suction hose having sufficient strength to support the intake free of contact with the sea floor. It is submitted that newly applied Anderson discloses such a hose.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778